Lehman, J.
The plaintiff has brought two actions to recover premiums claimed to be due upon policies of insurance issued by it and insuring the defendant against liability arising, from injuries to its employees employed at certain designated premises. The premiums were to be based upon the amount of wages paid by the defendant to the employees covered by these policies. The policies covered premises 43 and 45 Wooster street and the ways adjacent thereto.
They also covered other designated premises, but Ho. 41 Wooster street was not included specifically in such designations. At the trial it appeared that 43 and 45 Wooster street was a single building occupied by the defendant; that after the first of these policies was issued the defendant leased the premises known at Ho. 41 Wooster street and connected the rear of those premises with their establishment at 43 and 45 Wooster street. If these connected premises became part of 43 and 45 Wooster street, then upon the undisputed facts the plaintiff is entitled to recover the amount demanded in the complaint. The additional premises were used as executive offices of the defendant corporation. The usual entrance to these offices was .through their former premises at 43 and 45 Wooster street. They were connected with the old premises by iron doors. Moreover, the defendant’s billhead states their address as 43 and 45 Wooster street. It seems to me that under these circumstances the executive offices, situated technically in Ho. 41, were regarded simply as an addition to the old premises and that the description in the address of 43 and 45 Wooster street was intended to and did cover also these offices. The premiums were based upon the risk assumed by the plaintiff. If an injury had occurred in the new premises, it seems to me that the plaintiff could not have restricted its liability to the old premises. If its liability extended to the new premises, then also its right of compensation extended thereto.
*553I find no error in the admission of evidence. The copies of the policies were properly proven. It is undisputed that the original policies have been destroyed. The plaintiff’s witness testifies that he has compared the copies with the originals and that they were true copies. These copies, therefore, became proper secondary evidence to prove the contents of the originals. They were not mere memoranda to refresh the memory of the witness, which could not be introduced in evidence, if the witness could thereafter testify, without referring to the memoranda, as to the contents of the originals. It seems to me that they were themselves evidence and, having been properly proven, were admissible.
The judgments should, therefore, be reversed, and judgments directed for the plaintiff for the amounts demanded in the complaints.
Daytoh, T., concurs.